Title: To George Washington from Major General Robert Howe, 7 February 1780
From: Howe, Robert
To: Washington, George


          
            Dear Sir
            Morris Town 7th Feby 1780
          
          I was Yesterday honour’d with your Excellency’s favour of the 5th Instt, and shall in Obedience to your request proceed to my command in a day or two, or Earlier, should you think it requisite, tho’ Some Business very consequential to me requires that time, if it can be Spared me without Injury to service. It has been very lately Suggested to me by one of my friends that your Excellency meant to comprehend me in the Order for the Adjournment of the Court martial of Which I was President, and that consequently I was by that Order remanded. Should this have been the Case (that the least shaddow of negligence may not appear in my Conduct) give me leave to Assure you, that I really did not consider myself included in the Order, but far from it conceiv’d it my Duty to remai⟨n⟩ here until the pleasure of Congress was had upon our Proceedings, that I might be at hand in case a Revision should be order’d, and to this Alone my presence at this Post has been Owing. My military Duty I can solemnly Aver has with me Preceded Every other Consideration however interesting or heartfelt, As my four years Unabating Attention to it, without once Visiting my Home or asking or taking one moments recess from Service would Demonstrate, had I given no other proofs of it. I have taken the liberty to be thus particular because my most Ardent wish is to stand well in the Opinion of A man I so truly love and honour, and in whose Bosom I could not impress An unfavourable Idea of me without Deeply wounding my Happiness. I am Dear Sir with the Greatest

respect and affection your Excellency’s most ob⟨ed⟩t ⟨and⟩ very humle ser⟨vt⟩
          
            Robt Howe
          
        